DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-9, 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (2018/0114047) (herein “KIM”) in view of LEE et al (EP3309667) (herein “LEE”) (a copy of this art was previously submitted by applicant on 12/22/2021).	In regards to claim 1, KIM teaches a display control method, comprising: obtaining at least one frame of sensing data representing motion of a target object relative to an electronic device (See; Fig. 7B and p[0121] for detecting a user’s touch on the panel to the left of a target location. Further see p[0123] for detecting a user’s hovering input above the device); predicting a target position while the target object is in contact with the electronic device according to the sensing data (See; Fig. 7B where the predicted target position would be the center of the fingerprint sensing region 720); determining a to-be-identified region according to the target position, wherein the to-be-identified region is a region containing the target position (See; Fig. 7B where the to be identified region is graphic object 762 which contains the center of the fingerprint sensing region 720); and displaying preset information in the to-be-identified region, wherein the preset information indicates to input biometric information of the target object (See; p[0122] where when the detected touch is not contained in graphic object 762, text information 772 is presented in a region away from the finger so as to guide the user’s finger to the graphic object 762. Further see Figs. 8A-8D where further information is shown to guide the user to the correct location based on the current sensed location of the finger. Thus the “to be identified” region in KIM are the appropriate display of guidance markers which are not identified until the user’s touch is placed), wherein determining a to-be-identified region according to the target position comprises: obtaining a plurality of sub regions contained in a target region on the electronic device, wherein the target region is a display area facing a fingerprint sensor in the electronic device (See; p[0091] where the sensing units may be disposed inside display pixels and thus the fingerprint sensing region 720 would be composed of a plurality of sub regions / pixels for sensing the user’s finger). KIM fails to explicitly teach predicting a sub region to be fallen into by the target object as the to-be identified region according to the target position. 	However LEE teaches a display control method for determining a to-be-identified region according to a target position; wherein determine a to-be-identified region according to the target position comprises: obtaining a plurality of sub regions contained in a target region on the electronic device, wherein the target region is a display area facing a fingerprint sensor in the electronic device; predicting a sub region to be fallen into by the target object as the to-be identified region according to the target position (See; Figs. 6, 8b-8d, p[0111], p[0113], p[0119]-p[0121] where a fingerprint recognition sensor 410 which may be divided into a plurality of sensing regions and depending on the direction that the user’s finger is approaching the sensor, certain arrays are activated as being predicted to be fallen into by the finger).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify KIM with LEE’s divided sensing regions so as to make the fingerprint sensor operable in different modes as well as saving power by only activating needed sensing regions. 	Claim 17 is a non-transitory computer readable storage medium having computer programs stored therein that, when executed by a processor, causes the processor (See; Fig. 1 processor 120) to implement a display control method and contains the same disclosure as claim 1 and is rejected for the same reasons above. 	In regards to claims 4, 12 and 20, KIM teaches wherein, determining the to-be-identified region according to the target position comprises: generating a region of a preset shape centered on the target position based on a preset size, and determining the region of the preset shape as the to-be-identified region (See; p[0113]-p[0115] where the size of the graphic object is based on an acquired size of the touch input).	In regards to claims 5 and 13, KIM teaches wherein determining the to-be-identified region according to the target position comprises: obtaining a plurality of sub regions contained in a target region on the electronic device (this can be construed as pertaining to the X and Y coordinates of the points being touched by the finger), and obtaining a central position of each sub region, wherein, the target region is a region on the electronic device capable to display the preset information; obtaining a distance between the target position and the central position of each sub region; and determining a sub region corresponding to a minimum distance as the to-be-identified region (See; Figs. 7D-8D where the sub regions of the finger’s touch are identified and compared to the actual position to where the finger should be located, the information to be displayed is generated based on the orientation and position of the finger relative to the fingerprint sensor so as to guide the user’s finger to the proper location.  Where further information is shown to guide the user to the correct location based on the current sensed location of the finger. Thus the “to be identified” region in KIM are the appropriate display of guidance markers which are not identified until the user’s touch is placed).	In regards to claims 6 and 14, KIM teaches wherein, the electronic device is provided with a touch sensor, and obtaining at least one frame of sensing data representing the motion of the target object relative to the electronic device comprises (See; p[0121] for touch sensor): collecting a touch signal according to a preset period through the touch sensor; and identifying attribute information of the touch signal to obtain the sensing data (See; p[0121] detecting attributes such as touch coordinates), wherein, the attribute information comprises at least one of a size, quantity, and a characteristic of the touch signal (See; p[0113]-p[0115] for detecting the size of the touch).	In regards to claims 7 and 15, KIM teaches wherein, the touch signal is a hovering touch signal (See; p[0123]).
	In regards to claims 8 and 16, KIM teaches wherein displaying the preset information in the to-be-identified region comprises at least one of: displaying an icon for indicating to input biometric information in the to-be-identified region; and displaying a light spot for inputting biometric information in the to-be-identified region (See; Fig. 7B and p[0122] for a graphic object 762 and guidance information 772 displayed for indicating to input biometric information. Further see Figs. 8A-8D where further information is shown to guide the user to the correct location based on the current sensed location of the finger. Thus the “to be identified” region in KIM are the appropriate display of guidance markers which are not identified until the user’s touch is placed).	In regards to claim 9, KIM teaches an electronic device, comprising: a processor (See; Fig. 1 Processor 120); and a memory storing computer programs executable by the processor (See; Fig. 1 Memory 130); wherein the processor executes the computer programs stored in the memory to implement a display control method, the method comprising: obtaining at least one frame of sensing data representing motion of a target object relative to an electronic device (See; Fig. 7B and p[0121] for detecting a user’s touch on the panel to the left of a target location. Further see p[0123] for detecting a user’s hovering input above the device); predicting a target position while the target object is in contact with the electronic device according to the sensing data (See; Fig. 7B where the predicted target position would be the center of the fingerprint sensing region 720); determining a to-be-identified region according to the target position, wherein the to-be-identified region is a region containing the target position (See; Fig. 7B where the to be identified region is graphic object 762 which contains the center of the fingerprint sensing region 720); and displaying preset information in the to-be-identified region, wherein the preset information indicates to input biometric information of the target object (See; p[0122] where when the detected touch is not contained in graphic object 762, text information 772 is presented in a region away from the finger so as to guide the user’s finger to the graphic object 762. Further see Figs. 8A-8D where further information is shown to guide the user to the correct location. Thus the “to be identified” region in KIM are the appropriate display of guidance markers which are not identified until the user’s touch is placed); wherein determining a to-be-identified region according to the target position comprises: obtaining a plurality of sub regions contained in a target region on the electronic device, wherein the target region is a display area facing a fingerprint sensor in the electronic device (See; p[0091] where the sensing units may be disposed inside display pixels and thus the fingerprint sensing region 720 would be composed of a plurality of sub regions / pixels for sensing the user’s finger). KIM fails to explicitly teach predicting a sub region to be fallen into by the target object as the to-be identified region according to the target position. 	However LEE teaches a display control method for determining a to-be-identified region according to a target position; wherein determine a to-be-identified region according to the target position comprises: obtaining a plurality of sub regions contained in a target region on the electronic device, wherein the target region is a display area facing a fingerprint sensor in the electronic device; predicting a sub region to be fallen into by the target object as the to-be identified region according to the target position (See; Figs. 6, 8b-8d, p[0111], p[0113], p[0119]-p[0121] where a fingerprint recognition sensor 410 which may be divided into a plurality of sensing regions and depending on the direction that the user’s finger is approaching the sensor, certain arrays are activated as being predicted to be fallen into by the finger).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify KIM with LEE’s divided sensing regions so as to make the fingerprint sensor operable in different modes as well as saving power by only activating needed sensing regions. 

Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (2018/0114047) (herein “KIM”) in view of LEE et al (EP3309667) (herein “LEE”) (a copy of this art was previously submitted by applicant on 12/22/2021) and further in view of HOSOKAWA (2018/0275814).	In regards to claims 3, 11 and 19, KIM fails to explicitly teach wherein, predicting the target position where the target object is in contact with the electronic device according to the sensing data comprises: determining a historical movement trajectory and a current moving direction of the target object based on the sensing data; predicting a target movement trajectory according to the historical movement trajectory and the current moving direction, wherein, the target movement trajectory occurs later than current time; and determining the target position based on the target movement trajectory.	However, HOSOKAWA teaches wherein, predicting the target position where the target object is in contact with the electronic device according to the sensing data comprises: determining a historical movement trajectory and a current moving direction of the target object based on the sensing data; predicting a target movement trajectory according to the historical movement trajectory and the current moving direction, wherein, the target movement trajectory occurs later than current time; and determining the target position based on the target movement trajectory (See; p[0053], p[0109]-p[0110], p[0121]-p[0124] and Figs. 9A-9B where a location of a sub-screen PIP 12 is moved on display according to stored touch history information 14 and a current moving direction of the user’s touch so as to predict the current moving direction of the user’s touch). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify KIM to reposition the fingerprint guidance information based on historical touch movement data such as taught by HOSOKAWA so as to more properly display guidance to the user to more quickly get a fingerprint reading.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627